On application for rehearing it is contended by defendant and appellant that that portion of our decree in respect to the penalty, reading as follows: "It is therefore ordered that the judgment appealed from be increased from $3,500, the amount of the insurance therein allowed, to $7,000, the face of the policy sued on, that the amount of $3,500 therein allowed on as the basis of calculation of 12 per cent. statutory damages from August 15, 1933, or sixty days after the loss, be increased to $7,000, and that the amount of $150 therein allowed for attorney's fees be increased to $750" — might be interpreted to mean 12 per cent. statutory damages per annum from August 15, 1933.
The decree as written, with reference to the penalty, in our opinion, can have but *Page 144 
one interpretation, and that is, that the 12 per cent. statutory damages to which plaintiff is entitled, after due proof has been made and the sixty-day period has elapsed, is to be paid in addition to the amount of the loss and shall be computed on the total amount due under the policy, regardless of the period of time that has elapsed.
Rehearing refused.